IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,205


EX PARTE FIDEL BORROSO TRONCOSO, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 42,161 IN THE 23RD JUDICIAL 
DISTRICT COURT BRAZORIA COUNTY 


 Per Curiam.


O P I N I O N

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of the first degree felony offense of murder with a deadly weapon. 
A jury assessed his sentence at a term of imprisonment for fifty-five years.  His conviction
was affirmed by the Sixth Court of Appeals in an unpublished opinion on March 24, 2004.
Troncoso v. State, No. 06-03-00065-CR (Tex. App. --  Texarkana 2003, no pet.).  
	Among other grounds for review, Applicant contends that his appellate counsel
rendered ineffective assistance because he failed to inform him of the court of appeals'
decision affirming his conviction and of his right to file a pro se petition for discretionary
review.
	Based on an affidavit filed by Applicant's appellate counsel, the trial court has
determined that appellate counsel timely notified Applicant that his conviction had been
affirmed and that the court of appeals denied his motion for rehearing.  However, the court
has found that "counsel failed to properly inform the Applicant of his right to file a pro se
petition for discretionary review."  As a result, the court determined that counsel was
ineffective for failing to inform Applicant of his right to file a pro se petition for
discretionary review.  After a review of the record, we find that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review due to the ineffective
assistance of his appellate counsel. Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
1997).  Applicant is granted leave to file an out-of-time petition for discretionary review from
the Court of Appeals' judgment in cause number 06-03-00065-CR affirming his conviction
in cause number 42,161 from the 23rd Judicial District Court of Brazoria County, Texas. 
Applicant shall file his petition for discretionary review with the Court of Appeals within
thirty days of the issuance of this Court's mandate. Applicant's remaining grounds for relief
are dismissed. 
 
DELIVERED: June 22, 2005	
DO NOT PUBLISH